Citation Nr: 0925949	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of the 
amputation of the left index and middle fingers, currently 
evaluated at 20 percent disabling.

2.  Entitlement to service connection for compression 
neuropathy of the left elbow.


REPRESENTATION

Appellant represented by:	Larry Levin, Esq. 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
February 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in March 2008.  He also testified before the 
undersigned at a hearing in May 2009.  Transcripts of both 
hearings are of record.  

At the May 2009 hearing, the Veteran appears to have raised a 
claim of entitlement to service connection for multiple 
sclerosis.  This issue is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Residuals of the amputation of the left index and middle 
fingers manifest by X-ray evidence of amputations at the 
distal interphalangeal joints in both fingers, with pain, 
limited motion, and weakness of grip; well-healed non-tender 
scars; without ankylosis.  

2.  There is a nexus between the Veteran's ulnar nerve 
compression neuropathy, left elbow, and an injury incurred in 
service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of the amputation of the left index and middle 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5146, 5223 (2008). 

2.  The criteria for entitlement to service connection for 
ulnar nerve compression neuropathy of the left elbow have 
been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The Veteran received VCAA notice, as it related to his 
service connection and increased rating claims by way of 
March 2002, June 2005, and May 2008 correspondence.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  The June 2005 and May 
2008 letters provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

The May 2008 letter was also in full compliance with the 
requirements of Vazquez-Flores.  In this regard, the letter 
informed the Veteran that he should submit medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability; and the effect that worsening has on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.  The letter 
included a discussion of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria.

The only deficiency with regard to notice in this case is 
that it some of the VCAA-required notice was received 
following the initial adjudication of the claims.  However, 
this timing deficiency was cured by readjudication of the 
claims in the July 2008 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Also, in view of the Board's favorable decision 
regarding the issue of service connection, further assistance 
is unnecessary to aid the Veteran in substantiating that 
claim.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, VA and private medical records, and Social Security 
Administration (SSA) records.  He was also afforded VA 
examinations.  The Veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  

Increased Rating

The Veteran contends he is entitled to a higher disability 
rating for his service-connected residuals of the amputation 
of the left index and middle fingers.

Service treatment records show the Veteran sustained a 
traumatic amputation of the left index and long fingers at 
the distal joints, when a large motor part fell on his hand.  
The open area on his fingers was grafted primarily using a 
partial thickness skin graft taken from the volar aspect of 
his left forearm.

At an April 2002 VA neurological examination, current 
complaints included crackling in fingers, weak grip, and cold 
sensation in the hand, paresthesias, and difficulties with 
activities of daily living.  The examiner indicated that the 
Veteran was 'mildly symptomatic" with problems the left 
hand.

During the orthopedic part of the examination, the Veteran 
was able to make a full fist.  There was no swelling or 
discharge associated with the operative wounds.  Examination 
revealed an amputation stump of the left index finger at the 
level of the proximal interphalangeal (PIP) joint.  A linear 
scar was present on either side of the stump measuring 5 cm 
each.  The scar completed on the end of the stump with 
another 2 cm scar.  The scars were well-healed, non-tender, 
and there was no evidence of redness or infection.  A 2 cm 
scar was present at the stump of the middle finger at the 
level of the PIP joint.  The volar aspect of the left index 
finger amputation stump showed an area of removed skin that 
was non-tender and non-adherent to the deeper structures.  
The distal sensation was intact.  The Veteran demonstrated 
full mobility in the metacarpophalangeal (MCP) and 
interphalangeal (IP) joints of the left hand.  The left wrist 
had no swelling or instability and there was full range of 
motion.  

On VA examination in October 2002, the Veteran reported pain, 
numbness in his left index finger and a "clicking" noise on 
attempts to make a fist.  He was employed at a warehouse.  On 
physical examination, the left index finger was observed to 
have been amputated at the level of the distal 
interphalangeal joint (DIP).  The amputated stump was at the 
level of the proximal interphalangeal joint (PIP).  The PIP 
joint had full movement of 0-95 degrees of flexion, without 
any fixed deformity.  The MCP joint had full range of motion.  
A linear scar was present on either side of the stump 
measuring 5 cm on either side.  The scars were well-healed 
and non-tender.  There was a hyperpigmented secondarily 
healed area of skin graft on the volar aspect of the left 
index finger that measured 3 x 0.5 cm.  That scar was non-
tender and non-adherent.  There was hypoesthesia also in this 
finger over a short area distal to the scar.  

Evaluation of the left middle finger revealed a 
disarticulation; at the level of the PIP joint, with a 2 cm 
scar that was non-tender and non adherent to the deeper 
structure.  The Veteran had an intact PIP and MCP joints in 
the middle finger which moved fully.  There was no fixed 
deformity.  He was able to make a full fist, with grip 
strength at 5/5.  There was no evidence of fatigability, lack 
of endurance, or motor incoordination in the left upper 
extremity

The diagnosis was service-connected left index and middle 
finger traumatic amputation, at the level of the PIP joint, 
status post-reconstruction surgery with primary skin grafting 
from the donor area of the left forearm, volar aspect; and 
residual hypoesthesia secondary to possible cutaneous nerve 
damage at the primary site.  In an addendum, it was reported 
that X-rays confirmed amputation of the left index finger at 
the level of the distal interphalangeal joint and amputation 
of the left middle finger at the level of distal 
interphalangeal joint.  The PIP joint was well seen in the 
radiographs. 

VA outpatient treatment records between 2003 and 2005 reflect 
complaints of chronic left hand pain.

The Veteran underwent another VA examination in May 2008 
where he reported symptoms of pain, limitation motion, 
deformity, weakness, stiffness in his index and long fingers.  
On physical examination, the examiner indicated that there 
was scarring and amputation was located at the DIP joint on 
both the left index and long fingers.  There was no ankylosis 
of the digits.  There was decreased strength in grip, grasp, 
pulling and pushing with all fingers.  Dexterity was 
decreased also.  There was a gap of 1-2 inches in the index 
and long fingers between the fingers and the proximal 
transverse crease of the left hand.  The range of motion of 
both fingers, upon flexion and extension, were from 0 to 60 
degrees.

X-rays showed evidence of status post amputation involving 
the distal phalanges of the 2nd and 3rd finger; otherwise 
there was no evidence of acute fracture.  The impression was 
that the findings represented a minor abnormality.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board notes that during this appeal the regulations for 
the evaluation of finger disabilities were revised effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (Jul. 26, 2002).  
The criteria for rating multiple finger amputations under 
Diagnostic Code (DC) 5146 and for rating favorable ankylosis 
under DC 5223 were virtually unchanged.  

Under DC 5146, a maximum 40 percent evaluation is warranted 
for amputation of index and long fingers of the dominant 
hand, and 30 percent is warranted for the non- dominant hand.  

(a) The ratings for multiple finger 
amputations apply to amputations at the 
proximal interphalangeal joint or through 
proximal interphalangeal.  

(b) Amputation through middle phalanges 
will be rated as prescribed for 
unfavorable ankylosis of the fingers.  

(c) Amputations at distal joints, or 
through distal phalanges, other than 
negligible losses, will be rated as 
prescribed for favorable ankylosis of the 
fingers.  

(d) Amputation or resection of metacarpal 
bones (more than one-half the bone lost) 
in multiple finger injuries will require 
a rating of 10 percent added to (not 
combined with) the ratings, multiple 
finger amputations, subject to the 
amputation rule applied to the forearm. 

(e) Combinations of finger amputations at 
various levels, or finger amputations 
with ankylosis or limitation of motion of 
the fingers will be rated on the basis of 
the grade of disability; i.e. amputation, 
unfavorable ankylosis, most 
representative of the levels or 
combinations.  

(f) With an even number of fingers 
involved, and adjacent grades of 
disability, select the higher of two 
grades.  Finally, loss of use of the hand 
will be held to exist when no effective 
function remains other than that which 
would be equally well served by an 
amputation stump with a suitable 
prosthetic.  
38 C.F.R. § 4.71a, DC 5146 (2002 & 2008).

The criteria addressing favorable ankylosis of multiple 
fingers are found at DC 5223.  This code provides that an 
evaluation of 10 percent is available for favorable ankylosis 
of the long and ring, long and little, or ring and little 
fingers.  A higher evaluation of 20 percent is available for 
favorable ankylosis of the index and long, index and ring, or 
index and little fingers.  A maximum evaluation of 20 percent 
is available favorable ankylosis of the thumb and any finger 
of the minor (non- dominant) hand.  A maximum evaluation of 
30 percent is available for favorable ankylosis of the thumb 
and any finger of the major (dominant) hand.  38 C.F.R. § 
4.71a, DC 5223 (2002 and 2008).

Limitation of motion of individual digits is addressed under 
DC 5229.  That code provides a 10 percent rating where the 
evidence demonstrates limitation of motion of the index or 
long (middle) finger with a gap of 1 inch (2.5 cm) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, DC 5229.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran is currently in receipt of a 20 percent 
disability rating for the service-connected residuals of 
amputations of the left index and middle fingers, pursuant to 
DCs 5146, 5223.  

As indicated previously, Note (c) to DC 5146 provides that 
amputation of multiple digits, at the distal joints or 
through the distal phalanges, are to be rated under the 
criteria for favorable ankylosis of the fingers.  The 
clinical evidence shows that the Veteran's left index and 
middle fingers were amputated at the distal joints; hence, 
his amputation residuals are evaluated under DC 5223 which 
addresses favorable ankylosis of multiple digits.  DC 5223 
provides for a maximum evaluation of 20 percent for favorable 
ankylosis of the index and long fingers of the minor hand.  
As the Veteran is currently in receipt of the maximum 20 
percent rating, a higher rating under this diagnostic code is 
not warranted.  

The Board has considered evaluating the Veteran's service-
connected amputation residuals under other diagnostic codes 
that may be more appropriate for rating the severity of the 
disability due to the actual limitation of motion findings.  
However, the current 20 percent rating is higher than the 
maximum rating of 10 percent provided for limited motion of 
the index or long finger under DC 5229.  Hence, even with 
consideration of his pain there is no basis for a higher 
rating.  See DeLuca, 8 Vet. App. 202 (1995).  

Turning to the scars on the Veteran's two fingers from the 
skin graft surgery, the record shows that the scars (singly 
or combined) do not measure 144 square inches in length; have 
not been described as painful or tender; and have not been 
shown to cause limited motion.  Hence, separate compensable 
ratings for the scars, on the amputation stumps of the index 
and long fingers, are not warranted under any applicable 
diagnostic code.  See 38 C.F.R. § 4.118, DCs 7801 - 7805 (in 
effect before and after August 2002); Esteban v. Brown, 6 
Vet. App. 259 (1994). 

The Board has also considered whether a separate rating is 
warranted for neurological impairment caused by residuals of 
the amputation of the left index and middle fingers.  The 
evidence shows the Veteran had complained of decreased grip 
strength and hand flexors, paresthesias, numbness and pain in 
his left hand and fingers.  These symptoms have been 
associated with ulnar nerve compression neuropathy.  In 
addition, the October 2002 examiner found an area of 
hypoesthesia in the left index finger over a short area 
distal to a secondarily healed area of skin graft on the 
volar aspect of the left index finger that measured 3 x 0.5 
cm.

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided; however, separate 
evaluations may be assigned for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Estaban v. Brown, 6 Vet. App. 
259, 262 (1994).  In this decision, the Board is granting 
service connection for the ulnar nerve compression neuropathy 
associated with decreased grip strength and hand flexors, 
paresthesias, numbness and pain in his left hand and fingers.  
The numbness in the overall hand and fingers, the index in 
particular, would necessarily overlap the small area of 
hypoesthesia in the skin graft area on the volar aspect of 
the left index finger.  Hence, a separate evaluation for the 
small area of hypoesthesia in the skin graft area on the 
volar aspect of the left index finger is not warranted.

The Rating Schedule does provide for assignment of a 60 
percent evaluation for loss of use of the non-dominant hand 
where loss of use is held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  See 38 C.F.R. 
§§ 4.63, 4.71a, DC 5125 (2008).  In this case, however, while 
there is evidence of pain, limited motion of the fingers and 
neurological impairment, no VA examiner or private physician 
has suggested, nor is there objective evidence that the 
Veteran has lost entire use of his left hand, including in 
terms of acts of fine manipulation and grasping.  SSA records 
reflect some degree of impaired function in terms of hand 
dexterity, gross and fine manipulation, and sensation due to 
multiple sclerosis, but do not show loss of use of the 
Veteran's left hand. 

The medical findings related to the Veteran's service-
connected disability do not warrant more than the currently 
assigned 20 percent evaluation.  Due consideration has been 
given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however 
a higher evaluation is not warranted for any portion of the 
time period under consideration.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, the preponderance of 
the evidence is against the claim and that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see also See Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The service-connected residuals of the amputation of the left 
index and middle fingers are manifested by limitation of 
motion, pain, decreased grip strength and well-healed scars.  
There are also associated neurological symptoms including 
sensory deficits in the left hand that are associated with 
ulnar nerve compression neuropathy which is being granted 
service connection in the following discussion.  As discussed 
above the specific rating criteria for the residuals 
reasonably contemplates the orthopedic symptoms and the 
assigned schedular evaluation is, therefore, adequate.  
Referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


Service Connection 

The Veteran contends he is entitled to service connection for 
ulnar nerve compression neuropathy of the left elbow, due to 
the injury he sustained in service that resulted in the 
traumatic amputation of the distal interphalangeal joints of 
his left index and long fingers.

Service treatment records show the Veteran sustained a 
traumatic amputation of the left index and long fingers at 
the distal joints, when a large motor part fell on his hand.  
The open area on his fingers was grafted primarily using a 
partial thickness skin graft taken from the volar aspect of 
his left forearm.  There is no indication of an injury to the 
elbow sustained as a result of that accident.

At a post-service VA examination in April 1986, the Veteran 
complained of numbness in the back of his left hand and 
fingers.  

VA outpatient treatment records dated in August 2001 reflect 
the Veteran's complaint of pain, numbness and sensitivity to 
cold in the fingers of his left hand.  Sensory examinations 
revealed no motor or sensory deficits; deep tendon reflexes 
were 2+ and grip strength was equal.  He was referred to a VA 
neurologist.  

At a September 2001 neurology consultation with VA 
neurologist Dr. Khan, the Veteran reported intermittent pain 
in the left hand and weak grip.  Objectively, the muscle 
strength of hand finger flexors was decreased slightly, but 
there was no specific distal nerve distribution loss of 
sensation.  Nerve conduction and electromyography (NCV/EMG) 
studies revealed ulnar nerve compression neuropathy at the 
left elbow; this site was noted to be distant from the 
original injury.  There also was dysesthesia in the forearm 
at the site of the skin graft (now service-connected).

In a January 2002 letter, Dr. Smith (a private physician) 
wrote that he had reviewed the aforementioned records and 
they showed medial nerve damage associated with weakness, 
tingling, and coldness in the Veteran's left hand.  He did 
not provide an opinion regarding the likely etiology of the 
nerve damage.

At an April 2002 VA neurology compensation examination, the 
Veteran continued to report weakness of grip, a cold 
sensation in his hands, and paresthesias.  The examiner, Dr. 
Khan, indicated that the prior NCV/EMG showed ulnar nerve 
compression across the left elbow, which was a distant nerve 
from the primary injury and was not thought be related to the 
treatment of the amputation of the [fingers].  In his current 
opinion, Dr. Khan indicated that the Veteran had ulnar 
compression neuropathy across the left elbow which was 
"probably not related to the primary injury."  However, he 
also stated that the compression neuropathy at the elbow 
"may or may not be related to the primary injury because at 
the time of the accident the Veteran might have bumped his 
elbow on the ground causing damage to the ulnar nerve."  

At an October 2002 orthopedic examination, a VA examiner 
noted the Veteran had a subjective sensation of numbness 
along the ulnar aspect of the forearm too.  The examiner 
stated he had reviewed Dr. Khan's 2001 neurological findings; 
and in his professional opinion, "the Veteran's compression 
neuropathy at the level of the left elbow was less than 
likely to be the result of the injury he sustained in 
service."  A rationale was not provided for the opinion.

VA outpatient treatment records dated between October 2003 
and May 2004 reflect findings of chronic left hand pain, 
which progressed to include some report of weakness in 
January 2004.  Additional records from 2004 through 2007 
reveal diagnoses of multiple sclerosis and diabetes mellitus.

In a March 2008 clinical note, a VA neurologist indicated the 
Veteran was currently diagnosed with multiple sclerosis; but 
preceding his signs of multiple sclerosis, he experienced the 
accident involving the traumatic amputate of his finger with 
subsequent skin graft.  She further stated that EMG/NCV 
studies showed slight slowing across the left elbow in the 
past and it was her opinion that those symptoms were not 
related to the multiple sclerosis.  

At a May 2008 VA examination, the Veteran's peripheral nerve 
symptoms were noted to include weakness, numbness, 
paresthesias, pain and impaired coordination in the left 
hand, fingers, and forearm.  In pertinent part, the examiner 
indicated that the muscle function involved his hand finger 
flexors, and the resultant motor function impairment was that 
the muscle strength of the hand finger flexors was slightly 
decreased.  The affected nerve was the left ulnar nerve.  The 
detailed reflex examination showed there were decreased left 
brachioradialis and left finger jerk reflexes.  Neuralgia was 
present.  In the diagnostic summary, the etiology of the left 
ulnar compression neuropathy was noted to be the 1985-
original injury of the left hand with the traumatic 
amputation of the left second and third fingers.  A rationale 
was not provided for this conclusion.

At his hearing in May 2009, the Veteran testified that since 
his injury and reparative surgery in service, he had 
experienced symptoms of coldness, numbness and pain from his 
elbow down into the injured fingers of his left hand.  He 
also testified that he was unable to recall any specific 
involvement of his left elbow at the time of the initial 
injury.  
Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494- 95 (lay person may provide eyewitness account of 
medical symptoms).  Once the evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered")  and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Turning to the merits of the claim, a current disability has 
been shown.  The medical evidence includes diagnoses of ulnar 
nerve compression neuropathy, associated with the Veteran's 
complaints of weakness, numbness, cold sensation, 
paresthesias, pain and impaired coordination in his left hand 
and fingers.

There is also evidence of an in-service injury to the 
Veteran's left upper extremity, particularly his hand and 
fingers, as a result of a truck motor falling on his hand 
(with noted surgical repair at the primary injury site and 
graft site, volar aspect, left forearm).  Thus, the first two 
required elements of service connection have been met.

Regarding the final element, the evidentiary record contains 
medical opinions in favor and against a nexus between the 
current left ulnar compression neuropathy and the residuals 
of the amputation injury.  The Board must assess the value of 
these various opinions.  In doing so, the Board notes that an 
opinion by a medical professional is not conclusive, and is 
not entitled to absolute deference.  The Court has provided 
extensive guidance for weighing medical evidence.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In weighing the medical opinions, the Board notes that Dr. 
Khan is the only examiner who provided a rationale for his 
opinion regarding nexus.  However, it is noted that he first 
determined that there was no relationship, but in the same 
report opined that the current ulnar compression neuropathy 
"may or may not" have been related to the in-service 
injury.  The latter statement amounts to no more than mere 
speculation See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  ((evidence favorable to the Veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure, is insufficient to establish service connection).  
Both opinions have lessened probative value due to the 
apparent inconsistencies.   

The remaining October 2002 and May 2008 VA nexus opinions, 
respectively in favor of and against a nexus, were not 
accompanied by supporting rationales.  Thus, the Board finds 
that the competent medical evidence regarding the etiology of 
the Veteran's claim to be in equipoise; neither opinion 
appears to be more probative than the other.  In addition, 
the Board observes that the symptoms described by the Veteran 
are capable of lay observation.  He first reported symptoms 
of numbness in his hand and fingers in April 1986, nearly 
one-year after the injury in service.  He also has testified 
that these symptoms continued since then, and have 
progressively worsened to include the current symptoms of 
pain, decreased grip, weakness and tingling in his left hand.  
Where a Veteran reports a continuity of such symptomatology, 
it is possible to grant service connection without requiring 
supporting medical evidence.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Finally, the Board observes that these symptoms have not been 
specifically linked to his non service-connected diabetes 
mellitus disorder or to his non service-connected multiple 
sclerosis disorder, diagnosed in 2006.  A VA neurologist 
determined that the slight slowing across the left elbow and 
associated symptoms were not related to the multiple 
sclerosis disorder.  There is no other opinion of record that 
refutes this finding.

As noted above, when there is an approximate balance of 
positive and negative evidence, the benefit of the doubt is 
given to the veteran.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert, 1 Vet. App. 53 (1990).  In this case, the 
evidence is at least in equipoise.  Entitlement to service 
connection for compression neuropathy of the left elbow is 
therefore granted.  38 U.S.C.A. § 5107(b).

ORDER

An increased rating for residuals of the amputation of the 
left index and middle fingers, currently evaluated as 20 
percent, is denied.

Service connection for compression neuropathy of the left 
elbow is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


